[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING AND ORDER
On January 20, 2000 this court adjudicated the plaintiff's motion to strike the defendant's special defenses. At that time the court had overlooked the fact that on April 15, 1999 the court opened the judgment of foreclosure with the proviso that a certificate of closed pleadings be filed within 30 days. Any pleading filed within that 30 day period other than to close the pleadings was filed in violation of that order. Accordingly, the plaintiffs motion to strike of April 18, 2000 is a nullity. The plaintiff is ordered to file a reply to the special defenses and an answer to the counter claim within one week. Any further violation will result in dismissal or default as the case may be.
BY THE COURT,
A. William Mottolese, Judge